DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage device” in claim 1.
“processing device” in claim 1.
“sensor control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakae et al. (US 20190390877), hereinafter referred to as Sakae.
Re claim 1 and 5-6, Sakae teaches a refrigerant leakage determination device comprising:
a refrigerant detection sensor (40) that detects presence of gas and transmits a concentration of the gas as a sensor output (e.g. ¶ 112);
an alarm device (implicit; e.g. ¶ 315, “the controller 60 may cause a loudspeaker capable of audio output to output a predetermined audible alarm or a predetermined voice message as the refrigerant leak notification information”) that issues an alarm about leakage of refrigerant; and
a controller (60) configured to control the alarm device based on the sensor output from the refrigerant detection sensor, wherein
the controller includes
a storage device (e.g. 61) that stores two thresholds (e.g. SV1 and SV2) for the sensor output associated with a refrigerant leakage state (e.g. 233-234), and two set times (t1 and t2) each having a length set for each of the two thresholds, and
a processing device (62-69) that determines that refrigerant leaks and actuates the alarm device when the sensor output exceeds one or both of the two thresholds and a length of a time period during which the sensor output see Step 109 after 101 and 108, which indicates the alert condition being true when t2 elapses and the leak is both higher than SV1 and SV2).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007).

Re claim 4, Sakae teaches an air-conditioning apparatus comprising:
a compressor (11) that compresses refrigerant suctioned thereinto and discharges the refrigerant;
an outdoor heat exchanger (12) that exchanges heat between refrigerant and outdoor air;
an indoor heat exchanger (33) that exchanges heat between refrigerant and indoor air;
an expansion valve (32) that regulates a pressure of refrigerant; and
the refrigerant leakage determination device of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakae, in view of Terava et al. (US 20160081224), hereinafter referred to as Terava.

Re claim 2, Sakae teaches the refrigerant leakage determination device of claim 1. Sakae teaches wherein the thresholds include a first set value (SV1) and a second set value (SV2) that is greater than the first set value (e.g. ¶ 232, “the second reference value SV2 larger than the first reference value SV1”). Sakae does not explicitly teach the limitation of the set times include a first alarm postponement time and a second alarm postponement time that is shorter than the first alarm postponement time, and the processing device determines that refrigerant leaks when the sensor output exceeds the first set value and a length of a time period during which the sensor output exceeds the first set value is longer than the first alarm postponement time, or when the sensor output exceeds the second set value and a length of a time period during which the sensor output exceeds the second set value is longer than the second alarm postponement time.
However, Terava teaches the limitation of a leak determination device for a refrigeration system comprising thresholds include a first set value (“certain given value”) and a second set value (“certain given value”), the set times include a first alarm postponement time (“a short period of time”) and a second alarm “a long period of time”)  that is shorter than the first alarm postponement time, and the processing device determines that refrigerant leaks when the sensor output exceeds the first set value and a length of a time period during which the sensor output exceeds the first set value is longer than the first alarm postponement time, or when the sensor output exceeds the second set value and a length of a time period during which the sensor output exceeds the second set value is longer than the second alarm postponement time (e.g. ¶ 37, “The function of the alarm means 12 is arranged to depend on the temperature corrected reference value V(REF) for the amount of the coolant. The alarm means 12 may be programmed to various alarms depending on the rate of the leaking. For example, a major leak alarm will be given if the temperature corrected reference volume of the coolant changes over certain given value in a short period of time, like in 20 seconds, whereas a minor leak alarm will be given if the temperature corrected reference volume of the coolant changes over certain given value in a long period of time, like in one week. It is to be noted, however, that these alarms are just an example of alarms that can be used in the arrangement 100, e.g. there may be just one alarm, or more than two alarms depending on the need of the arrangement 100 and/or the liquid-cooled electronics 200”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Sakae and integrated the set times include a first alarm postponement time and a second alarm postponement time that is shorter than the first alarm postponement time, and the processing device determines that refrigerant leaks when the sensor output exceeds the first set value and a length of a time period during which the sensor output exceeds the first set value is longer than the first alarm postponement time, or when the sensor output exceeds the second set value and a length of a time period during which the sensor output exceeds the second set value is longer than the second alarm postponement time, as taught by Terava, in order to provide more fine control of the refrigerant leak system.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Porter (US 6205798) teaches a refrigerant leak detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/10/2022